DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        SALOMON ROBERTS,
                            Appellant,

                                    v.

  MARK INCH, SECRETARY OF DEPARTMENT OF CORRECTIONS,
                        Appellee.

                             No. 4D21-2521

                             [March 24, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Steven J. Levin, Judge; L.T. Case No. 432021CA000789.

  Salomon Roberts, Indiantown, pro se.

  Ashley Moody, Attorney General, Tallahassee, and Michael W.
Mervine, Assistant Attorney General, Miami, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and GERBER, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.